Exhibit 10.1

SPONSOR SUPPORT AGREEMENT

This Sponsor Support Agreement (this “Agreement”), dated as of September 17,
2018, is made by and between Univar Inc., a Delaware corporation (the “Parent”),
TPG VI Neon II, L.P., a Delaware limited partnership (“TPG Unblocked
Partnership”), TPG VI FOF Neon, L.P., a Delaware limited partnership (“TPG FOF
Partnership”), Nexeo Holdco, LLC, a Delaware limited liability company (“Nexeo
Holdco”), and TPG VI Neon I, L.P., a Delaware limited partnership (“TPG Blocker
Partnership” and, together with TPG Unblocked Partnership, TPG FOF Partnership,
and Nexeo Holdco, the “Shareholders” and each a “Shareholder”). Capitalized
terms used in this Agreement and not otherwise defined herein shall have the
meanings assigned to them in the Merger Agreement (as defined below), each as in
effect on the date hereof.

WHEREAS, prior to the execution and delivery of this Agreement, Parent, Pilates
Merger Sub I Corp, a Delaware corporation and wholly owned subsidiary of Parent
(“Merger Sub I”), Pilates Merger Sub II LLC, a Delaware limited liability
company and a wholly owned subsidiary of Parent (“Merger Sub II”), and Nexeo
Solutions, Inc., a Delaware corporation (the “Company”), have entered into an
Agreement and Plan of Merger, dated as of the date hereof (the “Merger
Agreement”), which, among other things, provides for the merger of Merger Sub I
with and into the Company, with the Company continuing as the Surviving
Corporation and a wholly owned subsidiary of Parent, upon the terms and subject
to the conditions set forth in the Merger Agreement (the “Initial Merger”),
followed by the merger of the surviving corporation with and into Merger Sub II,
with Merger Sub II continuing as the Surviving Company, upon the terms and
subject to the conditions set forth in the Merger Agreement (the “Subsequent
Merger” and, together with the Initial Merger, the “Mergers”);

WHEREAS, each Shareholder agrees to enter into this Agreement with respect to
all of the Shares that such Shareholder owns as of the date of this Agreement,
and any additional Shares that such Shareholder may hereafter acquire prior to
the termination of this Agreement;

WHEREAS, the Shareholders are (or will be at the time of delivery of the
Shareholder Written Consent) the record and beneficial owners, and have sole or
shared voting power, with respect to 31,127,844 Shares (together with any
additional Shares with respect to which (a) the Shareholders acquire beneficial
ownership or (b) have sole or shared voting power, after the date hereof and
prior to the termination of this Agreement in accordance with its terms, the
“Subject Shares”);

WHEREAS, as a condition and inducement to Parent’s willingness to enter into the
Merger Agreement, Parent has required that the Shareholders enter into this
Agreement promptly following execution of the Merger Agreement;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound hereby, the parties agree as follows:

SECTION 1. Agreement to Consent and Approve.

1.1 Delivery of Written Consent. Each Shareholder agrees that promptly following
the time at which the Registration Statement becomes effective (and, in any



--------------------------------------------------------------------------------

event, within twenty-four (24) hours of such time), such Shareholders shall
execute and deliver the Shareholder Written Consent, substantially in the form
attached hereto as Exhibit A hereto, with respect to all of the Subject Shares
entitled to consent thereto. Any such written consent shall be given in
accordance with such procedures relating thereto (i) required by any relevant
brokerage or other intermediary with respect to the applicable Subject Shares
and (ii) requested by Parent for the purpose of ensuring that it is duly counted
for purposes of recording the results of such consent.

1.2 Voting Agreement. Each Shareholder hereby agrees that, from the date of this
Agreement until the termination of this Agreement in accordance with its terms
(the “Covered Period”), at any meeting of the Company’s Shareholders (including
any Company Shareholder Meeting), however called, and at every adjournment or
postponement thereof, or in any other action proposed to be taken by written
consent of the Shareholders of the Company, such Shareholder shall appear (in
person or by proxy) at such meeting of the Company’s Shareholders (including the
Company Shareholder Meeting), or any adjournment or postponement thereof, in
accordance with the Company Bylaws and cause all of the Subject Shares to be
counted as present thereat for purposes of calculating a quorum and shall
affirmatively vote (or cause to be voted) all of the Subject Shares in favor of,
or, if action is to be taken by written consent in lieu of a meeting of the
Company’s Shareholders, deliver to the Company a duly executed affirmative
written consent in favor of (to the extent applicable), (i) the adoption of the
Merger Agreement, (ii) any proposal to adjourn the Company Shareholder Meeting
to solicit additional proxies in favor of the adoption of the Merger Agreement
and the approval of the Mergers if there are not sufficient votes to adopt the
Merger Agreement and approve the Mergers on the date on which such Company
Shareholders Meeting is held and (iii) any other action, proposal, transaction
or agreement the approval of which is required to ensure the timely consummation
of the Mergers; provided that such Shareholders shall have no obligation to
consent to or vote in favor of any action, proposal, transaction or agreement
pursuant to this clause (iii) if the underlying action or transaction is not
conditioned upon the occurrence of the Closing.

1.3 No Inconsistent Voting Agreements; Votes. Each Shareholder shall not enter
into any tender, voting or other agreement or arrangement with any other Person
prior to the termination of this Agreement in accordance with its terms,
directly or indirectly, to vote, grant a proxy or power of attorney or give
instructions with respect to the voting of the Subject Shares in any manner that
is inconsistent with this Agreement, or take any other action with respect to
the Subject Shares that would reasonably be expected to materially restrict,
limit or interfere with the performance by each Shareholder of its obligations
hereunder or the transactions contemplated hereby, including the approval of the
adoption of the Merger Agreement. Each Shareholder agrees that, from the date
hereof until the termination of this Agreement in accordance with its terms, it
shall vote or cause to be voted (including by written consent) the Subject
Shares against (a) the adoption or approval of (i) any Company Acquisition
Proposal (and any transaction contemplated thereby), including any Company
Superior Proposal, (ii) any action, omission, proposal, transaction or agreement
to be taken, consummated or entered into by the Company that, if so taken,
consummated or entered into by the Company would, or would reasonably be
expected to, result in (A) a breach by the Company of any covenant,
representation, warranty or other obligation of the Company set forth in the
Merger Agreement or (B) the failure of any of the conditions to the obligations
of Parent, Merger Sub I

 

- 2 -



--------------------------------------------------------------------------------

or Merger Sub II to consummate the Mergers and the other transactions
contemplated by the Merger Agreement set forth in Article VII of the Merger
Agreement and (b) any other action, agreement or transaction involving the
Company that is intended, or would reasonably be expected, to impede, interfere
with, delay, postpone, adversely affect or prevent the consummation of the
Mergers or the other transactions contemplated by the Merger Agreement. Any
attempt by a Shareholder to vote, or express consent or dissent with respect to
(or otherwise to utilize the voting power of), the Subject Shares in
contravention of this Section 1 shall be null and void ab initio.

1.4 Other Agreements.

(a) No Solicitation or Negotiation. During the Covered Period, each Shareholder
hereby agrees that it shall not, and shall cause its directors, officers and
employees not to, and shall instruct and use its commercially reasonable efforts
to cause its Representatives not to, directly or indirectly, (i) solicit,
initiate, knowingly encourage or knowingly facilitate any inquiries or the
making of any proposal or offer that constitutes, or could reasonably be
expected to lead to, a Company Acquisition Proposal; (ii) participate in any
discussions or negotiations with any Person (other than any Representative of
the Shareholder) regarding any Company Acquisition Proposal; (iii) approve or
recommend, or publicly propose to approve or recommend, any Company Acquisition
Proposal; (iv) enter into any Company Alternative Acquisition Agreement; or
(v) resolve or agree to do any of the foregoing.

(b) Waiver of Appraisal Rights. Unless this Agreement is terminated due to the
termination of the Merger Agreement in accordance with its terms or pursuant to
Section 5.1(b), in which case this clause (b) shall be void and of no effect,
each Shareholder hereby irrevocably waives and agrees not to exercise any
statutory rights of appraisal or rights to dissent that may accrue with respect
to the Subject Shares, or that may arise, under the Merger Agreement, the DGCL
or otherwise, with respect to the Merger Agreement or the Mergers.

(c) No Subsequent Limitations. Each Shareholder agrees not to enter into any
agreement or commitment with any Person the effect of which would violate or
prevent, impair or delay the Shareholder from performing its obligations under
the provisions and agreements set forth in this Section 1.

1.5 No Limitations on Actions; No Ownership Interest.

(a) Notwithstanding anything to the contrary herein, Parent expressly
acknowledges that the Shareholders are entering into this Agreement solely in
their capacity as the beneficial owners of the Subject Shares and this Agreement
shall not limit or otherwise affect (or require the Shareholders to attempt to
limit or otherwise affect) the actions or fiduciary duties of the Shareholders,
or any affiliate, partner, trustee, beneficiary, settlor, employee or designee
of the Shareholders or any of their affiliates (collectively, the “Shareholder
Affiliates”) in their capacity, if applicable, as a member of the board of
directors of the Company, and Parent shall not, and shall cause its affiliates
not to, and shall use its commercially reasonable efforts to cause its other
Representatives

 

- 3 -



--------------------------------------------------------------------------------

not to, assert any claim that any action taken by a Shareholders or any of the
Shareholder Affiliates in its capacity as a member of the board of directors of
the Company violates this Agreement.

(b) Nothing contained in this Agreement shall be deemed to vest in Parent any
direct or indirect ownership or incidence of ownership of or with respect to the
Subject Shares. All rights, ownership and economic benefits of and relating to
the Subject Shares shall remain vested in and belong to the Shareholders, and
Parent shall have no authority to direct the Shareholders in the voting or
disposition of any of the Subject Shares, except as provided herein.

SECTION 2. Representations and Warranties of the Shareholders. Each Shareholder
hereby represents and warrants to Parent as follows:

2.1 Organization. Each Shareholder has been duly formed and is validly existing
as a limited partnership or limited liability company, as applicable, and is in
good standing under the laws of State of Delaware.

2.2 Subject Shares. As of the date hereof, other than the Subject Shares, no
Shareholder holds or controls any other equity interests possessing voting
rights in or with respect to the Company. As of the date hereof, each
Shareholder has sole power to deliver written consents and sole voting power
(including the right to control the delivery of such written consents or control
such vote as contemplated herein), power of disposition, power to issue
instructions with respect to the matters set forth in this Agreement and power
to agree to all of the matters applicable to such Shareholder set forth in this
Agreement, in each case, over all of the Subject Shares. The Shareholders
together hold all of the Subject Shares, free and clear of any and all claims,
Liens, encumbrances or restrictions on the right to vote the Subject Shares,
except as may exist by reason of this Agreement or the Shareholders’ Agreement.
Other than such consents as have already been obtained, no consent of any Person
is required for the Shareholders to execute and deliver this Agreement.

2.3 Authority Relative to this Agreement. Each Shareholder has all requisite
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement by each Shareholder and the
performance of its obligations hereunder and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
necessary and appropriate action on behalf of each Shareholder. This Agreement
has been duly and validly executed and delivered by each Shareholder and,
assuming the due authorization, execution and delivery hereof by Parent,
constitutes a valid and binding obligation of such Shareholder, enforceable
against such Shareholder in accordance with its terms, except to the extent that
enforcement is limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar Laws of general applicability relating to
or affecting creditors’ rights or by general equitable principles (whether
considered in a proceeding at Law or in equity).

 

- 4 -



--------------------------------------------------------------------------------

2.4 No Conflict. None of the execution, delivery or performance of this
Agreement by the Shareholder or any other transaction contemplated by this
Agreement will (with or without notice or lapse of time, or both), directly or
indirectly, conflict with or violate any Law applicable to such Shareholder,
except as would not reasonably be expected, either individually or in the
aggregate, to impair the ability of the Shareholder to perform its obligations
hereunder or to consummate the transactions contemplated hereby. None of the
execution, delivery or performance of this Agreement by the Shareholder or any
other transaction contemplated by this Agreement will (with or without notice or
lapse of time, or both), directly or indirectly, conflict with or violate any
provision of the charter, certificate of incorporation, articles of association,
by-laws, operating agreement or similar formation or governing documents or
instruments of the Shareholder. None of the execution, delivery or performance
of this Agreement by the Shareholder or any other transaction contemplated by
this Agreement will (with or without notice or lapse of time, or both), directly
or indirectly, result in any breach of or constitute a default (or an event that
with notice or lapse of time or both would become a material default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of an encumbrance on the Subject
Shares, directly or indirectly, except as would not reasonably be expected,
either individually or in the aggregate, to impair the ability of the
Shareholder to perform its obligations hereunder or to consummate the
transactions contemplated hereby.

2.5 Absence of Other Voting Agreements. No Shareholder is party to, and the
Subject Shares are not otherwise subject to, any agreement, arrangement or other
understanding (i) that would constitute a breach of Section 1.1 if entered into
during the Covered Period or (ii) that would reasonably be expected to
materially delay, impair or restrict the Shareholder’s ability to perform its
obligations under this Agreement.

2.6 No Litigation. There is no action, suit, investigation, complaint or other
proceeding pending against the Shareholder or, to the knowledge of the
Shareholder, any other Person, or, to the knowledge of the Shareholder,
threatened against the Shareholder or any other Person that restricts or
prohibits (or, if successful, would restrict or prohibit) the performance by the
Shareholder of its obligations under this Agreement.

SECTION 3. Representations and Warranties of Parent. Parent hereby represents
and warrants to the Shareholders as follows:

3.1 Organization. Parent is a corporation duly incorporated, validly existing
and in good standing under the laws of the state of Delaware.

3.2 Authority Relative to this Agreement. Parent has all requisite corporate
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement by Parent and the performance of
its obligations hereunder and the consummation of the transactions contemplated
hereby have been duly and validly authorized by all necessary and appropriate
corporate action by Parent. This Agreement has been duly and validly executed
and delivered by Parent and, assuming the due authorization, execution and
delivery by the Shareholders, constitutes a valid and binding obligation of
Parent, enforceable against Parent in accordance with its terms, except to the
extent that enforcement is limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar Laws of general applicability
relating to or affecting creditors’ rights or by general equitable principles
(whether considered in a proceeding at Law or in equity).

 

- 5 -



--------------------------------------------------------------------------------

3.3 No Conflict. None of the execution, delivery or performance of this
Agreement by Parent will (with or without notice or lapse of time, or both),
directly or indirectly, conflict with or violate any Law applicable to Parent,
except as could not reasonably be expected, either individually or in the
aggregate, to impair the ability of Parent to perform its obligations hereunder.
None of the execution, delivery or performance of this Agreement by Parent will
(with or without notice or lapse of time, or both), directly or indirectly,
conflict with or violate any provision of the Parent Charter, the Parent Bylaws
or the organizational or governing documents of Merger Sub I or Merger Sub II or
any Parent Subsidiary. None of the execution, delivery or performance of this
Agreement by Parent will (with or without notice or lapse of time, or both),
directly or indirectly, result in any breach of or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of any Contract binding on Parent or any of its Subsidiaries, or
result in the creation of an encumbrance on any of the Subject Shares or any of
the properties or assets of Parent or any of its Subsidiaries, except as could
not reasonably be expected, either individually or in the aggregate, to impair
the ability of Parent to perform its obligations hereunder.

3.4 No Litigation. There is no action, suit, investigation, complaint or other
proceeding pending against Parent or, to the knowledge of Parent, any other
Person, or, to the knowledge of Parent, threatened against Parent or any other
Person that restricts or prohibits (or, if successful, would restrict or
prohibit) the performance by Parent of its obligations under this Agreement or
the consummation by Parent of the transactions contemplated hereby.

SECTION 4. Additional Agreements.

4.1 Additional Shares. In the event of a share split, dividend or distribution,
or any other change in the Shares by reason of any share split, dividend,
distribution, subdivision, recapitalization, reclassification, consolidation,
conversion or the like, including the exchange of any securities convertible
into or exercisable for any Shares, or any other acquisition of (or acquisition
of control of) Shares after the date hereof, the term “Subject Shares” shall be
deemed to refer to and include such shares as well as all such share dividends
and distributions and any securities into which or for which any or all of the
Subject Shares may be changed or exchanged or which are received in such
transaction.

4.2 Transfer or Encumbrance. Other than a Permitted Transfer, during the Covered
Period, the Shareholders shall not permit or allow any of the Subject Shares to
be, and shall cause the Subject Shares not to be, directly or indirectly,
(i) Transferred, and shall not make any offer or enter into any agreement
providing for a Transfer of any of the Subject Shares and shall not commit to
do, consent to, or otherwise facilitate any of the foregoing, or (ii) deposited
into a voting trust or become subject to a voting agreement or arrangement or a
grant of a proxy or power of attorney (other than pursuant to this Agreement).
Any Transfer or encumbrance or attempted Transfer or encumbrance in violation of
this Agreement shall be void ab initio.

 

- 6 -



--------------------------------------------------------------------------------

SECTION 5. Termination.

5.1 This Agreement, and all of the rights and obligations set forth herein,
shall terminate and be of no further force or effect upon the occurrence of the
following:

(a) the Expiration Time;

(b) any amendment to the Merger Agreement is effected, or any waiver of the
Company’s rights under the Merger Agreement is granted by the Company upon the
request of Parent, in each case, without the Shareholders’ prior written
consent, that (i) diminishes the Merger Consideration, (ii) changes the form of
Merger Consideration payable to the Shareholders of the Company, (iii) extends
the Termination Date (but, for the avoidance of doubt, excluding any extension
of the Termination Date in accordance with Section 8.2(a)(ii) of the Merger
Agreement) or imposes any additional conditions or obligations that would
reasonably be expected to prevent or materially impair the ability of the
parties to consummate the Mergers or (iv) otherwise would reasonably be expected
to materially and adversely impact the rights or obligations of the Shareholders
in connection with the Mergers, including the right to receive payments under
the TRA Termination Agreement or any amounts payable pursuant to Section 2.9(g)
of the Legacy Merger Agreement; or

(c) the mutual written consent of the parties hereto.

5.2 Notwithstanding Section 5.1, termination of this Agreement shall not prevent
any party hereunder from seeking any remedies (at Law or in equity) against any
other party hereto for such party’s willful and material breach of any of the
terms of this Agreement prior to such termination. The provisions of this
Section 5.2 and Section 6 hereof shall survive the termination of this
Agreement.

SECTION 6. Miscellaneous.

6.1 Expenses. Subject to any other agreement between the parties, all costs and
expenses incurred in connection with this Agreement shall be paid by the party
incurring such costs and expenses, whether or not the Mergers are consummated.

6.2 Entire Agreement; No Third Party Beneficiaries. This Agreement, together
with the Merger Agreement, constitute the entire agreement of the parties and
supersede all prior agreements and understandings, both written and oral, among
the parties, or any of them, with respect to the subject matter hereof; provided
that, if there is any conflict between this Agreement and the Merger Agreement,
this Agreement shall control. This Agreement is not intended to, and does not,
confer upon any Person other than the parties hereto any rights or remedies
hereunder.

6.3 Assignment. This Agreement shall not be assignable by operation of Law or
otherwise without the prior written consent of the other party hereto. Any
assignment in contravention of the preceding sentence shall be null and void.

 

- 7 -



--------------------------------------------------------------------------------

6.4 Modification or Amendment. This Agreement may be amended by the parties
hereto at any time. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties hereto.

6.5 Waiver.

(a) Any provision of this Agreement may be waived prior to the Initial Effective
Time if, and only if, such waiver is in writing and signed by the party against
whom the waiver is to be effective.

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. Except as otherwise herein provided, the
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by Law.

6.6 Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any Person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision negotiated in
good faith by the parties hereto shall be substituted therefor in order to carry
out, so far as may be valid and enforceable, the intent and purpose of such
invalid or unenforceable provision and (b) the remainder of this Agreement and
the application of such provision to other Persons or circumstances shall not,
subject to clause (a) above, be affected by such invalidity or unenforceability,
except as a result of such substitution, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.

6.7 Notices. Notices, requests, instructions or other documents to be given
under this Agreement shall be in writing and shall be deemed given, (a) on the
date sent by facsimile (with confirmation of transmission) or e-mail (with
confirmation of receipt by the recipient) of a PDF document if sent prior to
6:00 pm (local time of the recipient), and on the next Business Day if sent
after 6:00 pm (local time of the recipient), (b) when delivered, if delivered
personally to the intended recipient, and (c) one Business Day later, if sent by
overnight delivery via a national courier service (providing proof of delivery),
and in each case, addressed to a party at the following address for such party:

if to Parent:

Univar Inc.

3075 Highland Parkway, Suite 200

Downers Grover, Illinois

Attention:    Jeffrey W. Carr Facsimile:    (331) 777-6292 Email:   
Jeff.Carr@univar.com

 

- 8 -



--------------------------------------------------------------------------------

with copies (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Attention:    Andrew R. Brownstein    John L. Robinson Facsimile:    (212)
403-2000 Email:   

ARBrownstein@wlrk.com

JLRobinson@wlrk.com

if to the Shareholders:

TPG Global, LLC

301 Commerce Street, Suite 3300

Fort Worth, Texas 76102

Attention:    Office of General Counsel Facsimile:    (817) 871-4001 Email:   
officeofgeneralcounsel@tpg.com

with copies (which shall not constitute notice) to:

Vinson & Elkins LLP

1001 Fannin St. Suite 2100

Houston, TX 77002

Attention:    Keith R. Fullenweider    Lande A. Spottswood Email:   
kfullenweider@velaw.com    lspottswood@velaw.com

6.8 Governing Law and Venue; Waiver of Jury Trial.

(a) This Agreement shall be governed and construed in accordance with the Laws
of the State of Delaware, without regard to any applicable conflicts of laws
provisions.

(b) Each of the parties (i) consents to submit itself to the personal
jurisdiction of the Court of Chancery of the State of Delaware or, if such court

 

- 9 -



--------------------------------------------------------------------------------

lacks subject matter jurisdiction, any federal court located in the State of
Delaware in the event any dispute arises out of this Agreement or any of the
transactions contemplated by this Agreement, (ii) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court, (iii) agrees that it will not bring any Action
relating to this Agreement or any of the transactions contemplated by this
Agreement in any court other than the Court of Chancery of the State of Delaware
or, if such court lacks subject matter jurisdiction, any federal court located
in the State of Delaware, (iv) waives any objection that it may now or hereafter
have to the venue of any such Action in the Court of Chancery of the State of
Delaware or, if such court lacks subject matter jurisdiction, any federal court
located in the State of Delaware or that such Action was brought in an
inconvenient court and agrees not to plead or claim the same and (v) consents to
service being made through the notice procedures set forth in Section 6.7. The
Parent and the Shareholders hereby agree that service of any process, summons,
notice or document by U.S. registered mail to the respective addresses set forth
in Section 6.7 shall be effective service of process for any Action in
connection with this Agreement or the transactions contemplated hereby. EACH OF
THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

6.9 Specific Performance. The parties hereto acknowledge and agree that
irreparable damage would occur and that the parties would not have any adequate
remedy at Law if any provision of this Agreement were not performed in
accordance with its specific terms or were otherwise breached, and that monetary
damages, even if available, would not be an adequate remedy therefor. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the performance of the terms and provisions hereof in accordance with this
Section 6.9, without proof of actual damages (and each party hereby waives any
requirement for the security or posting of any bond in connection with such
remedy), this being in addition to any other remedy to which they are entitled
at Law or in equity. The parties further agree not to assert that a remedy of
specific enforcement is unenforceable, invalid, contrary to applicable Law or
inequitable for any reason, and not to assert that a remedy of monetary damages
would provide an adequate remedy for any such breach or that the Parent or the
Shareholders otherwise have an adequate remedy at law.

6.10 Interpretation.

(a) Section and paragraph headings or captions herein are for convenience of
reference only, do not constitute part of this Agreement and shall not be deemed
to limit or otherwise affect any of the provisions hereof. Where a reference in
this Agreement is made to a Section or Exhibit, such reference shall be to a
Section of or Exhibit to this Agreement unless otherwise indicated. Whenever the
words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation”. The words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The word

 

- 10 -



--------------------------------------------------------------------------------

“or” when used in this Agreement is not exclusive. The word “extent” in the
phrase “to the extent” shall mean the degree to which a subject or other thing
extends, and such phrase shall not mean simply “if”. All terms defined in this
Agreement shall have the defined meanings when used in any certificate or other
document made or delivered pursuant hereto unless otherwise defined therein. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such term. Any Law defined or referred to herein
or in any agreement or instrument that is referred to herein means such Law as
from time to time amended, modified or supplemented, including by succession of
comparable successor Laws.

(b) The parties have participated jointly in negotiating and drafting this
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

6.11 Counterparts; Effectiveness. This Agreement may be executed in any number
of counterparts (including by facsimile or by attachment to electronic mail in
portable document format (PDF)), each such counterpart being deemed to be an
original instrument, and all such counterparts shall together constitute the
same agreement, and shall become effective when one or more counterparts have
been signed by each of the parties hereto and delivered to the other parties
hereto.

6.12 No Recourse. Notwithstanding any other provision of this Agreement,
(i) this Agreement may be enforced only against, and any claim based upon,
arising out of or related to a breach of this Agreement by any Shareholder may
be made only against, such Shareholder in accordance with the terms hereof,
(ii) none of the Shareholder’s affiliates or the Shareholder’s or its
affiliates’ respective current, former or future directors, officers, employees,
agents, partners, managers, members, general partners or limited partners, or
representatives (collectively, the “Shareholder Related Parties”) shall have any
liability for the performance of any obligations of such Shareholder, for any
claims (whether in tort, contract or otherwise) for breach of this Agreement or
in respect of any oral representations made or alleged to be made in connection
herewith and (iii) Parent shall have no rights of recovery in respect of this
Agreement against any Shareholder Related Party, whether by or through attempted
piercing of the corporate veil, by or through any claim (whether in tort,
contract or otherwise) by or on behalf of such Shareholder against any
Shareholder Related Party, by the enforcement of any judgment, fine or penalty
or by virtue of any statute, regulation or other applicable requirements of law,
or otherwise. Any liability of a Shareholder for money damages under this
Agreement shall be satisfied solely out of the assets of such Shareholder.
Without limiting the rights of any party against the other parties hereto, in no
event shall any party or any of its affiliates seek to enforce this Agreement
against, make any claims for breach of this Agreement against, or seek to
recover monetary damages from, any Shareholder Related Party.

6.13 Other Shareholder Parties. Notwithstanding anything in this Agreement to
the contrary, Parent acknowledges that certain of the Shareholders’ affiliates
and other platforms trade securities and syndicated bank debt and originate
loans (including the

 

- 11 -



--------------------------------------------------------------------------------

provision of debt financing for transactions similar to the transactions
contemplated by the Merger Agreement) and nothing herein shall restrict the
ability of such affiliates (other than the Shareholders) or platforms to trade
securities (including Shares) and syndicated bank debt and originate loans in
the ordinary course of business.

6.14 Further Actions. From time to time, at the reasonable request of Parent and
without further consideration, prior to the termination of this Agreement in
accordance with its terms, each Shareholder shall execute and deliver such
additional documents and instruments and take all such further action as may be
reasonably required to consummate and make effective, as soon as reasonably
practicable, the transactions contemplated by this Agreement.

6.15 Certain Definitions.

(a) “beneficial ownership” means, with respect to any securities, the ownership
of such security by any “beneficial owner” as such term is defined in Rule 13d-3
adopted by the SEC under the Exchange Act. The terms “beneficial owner,”
“beneficially own,” “beneficially owned” and similar terms shall have a
correlative meaning.

(b) “Constructive Disposition” means, with respect to any Subject Shares, a
short sale with respect to such security, entering into or acquiring a
derivative contract with respect to such security, entering into or acquiring a
futures or forward contract to deliver such security or entering into any other
hedging or other derivative, swap, “put-call,” margin, securities lending or
other transaction that has or reasonably would be expected to have the effect of
changing, limiting, arbitraging or reallocating the economic benefits and risks
of ownership of such security.

(c) “Expiration Time” means the earliest to occur of (i) the Initial Effective
Time and (ii) the termination of the Merger Agreement in accordance with its
terms.

(d) “Permitted Transfer” shall mean, in each case, with respect to each
Shareholder, so long as (i) such Transfer is in accordance with applicable Law
and (ii) each Shareholder is and at all times has been in compliance with this
Agreement, any Transfer of Subject Shares by a Shareholder to an affiliate of
the Shareholder, so long as such affiliate, in connection with such Transfer,
executes a customary joinder to this Agreement in a form reasonably acceptable
to Parent pursuant to which such affiliate agrees to become a party to this
Agreement in the same manner as the Shareholder and be subject to the
restrictions applicable to the Shareholder and otherwise become a party for all
purposes of this Agreement; provided that no such Transfer shall relieve the
transferring Shareholder from its obligations under this Agreement, other than
with respect to Shares transferred in accordance with the foregoing provision.

(e) “Shareholders’ Agreement” shall mean the Shareholders’ and Registration
Rights Agreement, dated as of March 21, 2016, is made by and among TPG and WLRS
(each as defined therein) and the Company.

 

- 12 -



--------------------------------------------------------------------------------

(f) “Transfer” means any direct or indirect offer, sale, lease, assignment,
encumbrance, pledge, hypothecation, disposition, tender, exchange, gift or other
transfer or disposition (by operation of Law or otherwise, including, without
limitation, by way of Constructive Disposition), either voluntary or
involuntary, of any Subject Shares (or any securities convertible or
exchangeable into Subject Shares) or interest in any Subject Shares, excluding
entry into this Agreement; but in each case excluding (i) hedging and derivative
transactions, (ii) pledges and other security interest grants and (iii) any
transaction that does not result in a Shareholder no longer retaining the right
to direct the voting of the Subject Shares, in the case of any of the foregoing,
if such transactions are with one or more counterparties that are nationally
recognized reputable banking organizations and solely to the extent (A) such
transactions do not have the intention or purpose of circumventing the transfer
or other restrictions contained in this Agreement and (B) such transactions
would not reasonably be expected to impair the ability of the Shareholder to
perform its obligations hereunder or to consummate the transactions contemplated
hereby.

[Rest of page intentionally left blank]

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
as of the date first above written.

 

UNIVAR INC. By:  

/s/ David Jukes

Name:   David Jukes Title:   President and CEO



--------------------------------------------------------------------------------

SHAREHOLDERS: TPG VI NEON II, L.P. By:   TPG ADVISORS VI, INC.,   its general
partner By:  

/s/ Michael LaGatta

Name:   Michael LaGatta Title:   Vice President TPG VI FOF NEON, L.P. By:   TPG
VI AIV SLP SD, L.P.,   its general partner By:   TPG VI AIV SLP SD ADVISORS,
L.L.C., its general partner By:  

/s/ Michael LaGatta

Name:   Michael LaGatta Title:   Vice President NEXEO HOLDCO, LLC TPG VI AIV SLP
SD, L.P., its managing member By:   TPG AIV SLP SD Advisors, L.L.C., its general
partner By:  

/s/ Michael LaGatta

Name:   Michael LaGatta Title:   Vice President TPG VI NEON I, L.P. By:   TPG
ADVISORS VI, INC.,   its general partner By:  

/s/ Michael LaGatta

Name:   Michael LaGatta Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT A

NEXEO SOLUTIONS, INC.

Written Consent of Stockholders in Lieu of a Meeting

Pursuant to Section 228 of the Delaware General Corporation Law

The undersigned stockholders listed on Schedule A hereto (each, a “Written
Consent Party” and collectively, the “Written Consent Parties”) of Nexeo
Solutions, Inc., a Delaware corporation (the “Company”), being the holders as of
the date of this written consent (this “Written Consent”) of the shares of the
Company’s common stock, par value 0.0001 per share (the “Shares”), listed next
to such Written Consent Party’s name on Schedule A, acting pursuant to
Section 228 of the Delaware General Corporation Law (the “DGCL”) and as
authorized by Section 7.1 of the Second Amended and Restated Certificate of
Incorporation of the Company, dated June 9, 2016 (the “Certificate of
Incorporation”) and Section 2.9 of the Amended and Restated Bylaws of the
Company, dated June 9, 2016 (the “Bylaws”), hereby irrevocably consent in
writing to the following actions and the adoption of the following resolutions
in lieu of a meeting of stockholders:

WHEREAS, the Company has entered into an Agreement and Plan of Merger (the
“Merger Agreement”), dated as of September 17, 2018, by and among Univar Inc., a
Delaware corporation (“Parent”), Pilates Merger Sub I Corp, a Delaware
corporation and a wholly owned Subsidiary of Parent (“Merger Sub I”), Pilates
Merger Sub II LLC, a Delaware limited liability company and a wholly owned
Subsidiary of Parent (“Merger Sub II”), and the Company, a copy of which has
been provided to the undersigned Written Consent Parties and is attached hereto
as Exhibit A (capitalized terms used but not otherwise defined in this Written
Consent have the meanings set forth in the Merger Agreement);

WHEREAS, pursuant to the Merger Agreement, Merger Sub I will be merged with and
into the Company (the “Initial Merger”), with the Company continuing as the
surviving corporation of the Initial Merger, and, immediately thereafter, Merger
Sub II will be merged with and into the Company (the “Subsequent Merger, and,
together with the Initial Merger, the “Mergers”), with Merger Sub II continuing
as the surviving company, upon the terms and subject to the conditions set forth
in the Merger Agreement;

WHEREAS, the Company’s board of directors has unanimously (i) (A) determined
that the Mergers are fair to, and in the best interests of, the Company and its
stockholders, (B) approved the Mergers, (C) approved and declared advisable the
Merger Agreement and the other transactions contemplated thereby, and
(D) subject to the terms and conditions set forth in the Merger Agreement,
resolved to recommend the adoption of the Merger Agreement to the holders of the
Shares;

WHEREAS, pursuant to the terms and conditions of the Merger Agreement, each
Share (other than any Excluded Share) issued and outstanding prior to the
Initial Effective Time will be converted into the right to receive, in each
case, subject to adjustment as set forth in the Merger Agreement, the Merger
Consideration;

WHEREAS, a Registration Statement has been filed by Parent with the SEC pursuant
to which shares of Parent Common Stock issuable in the Initial Merger are being
registered with the SEC, which Registration Statement contains the Consent
Solicitation Statement, and has become effective;



--------------------------------------------------------------------------------

WHEREAS, pursuant to Section 251 of the DGCL, the Merger Agreement must be
adopted by the holders of a majority of the issued and outstanding Shares,
voting together as a single class, representing a majority of all votes entitled
to be cast on such matter;

WHEREAS, pursuant to Section 228 of the DGCL, Section 7.1 of the Certificate of
Incorporation and Section 2.9 of the Bylaws, the stockholders may act by written
consent; and

WHEREAS, as of the date hereof, the Written Consent Parties collectively hold
[●] Shares, representing approximately [●]% of the aggregate voting power of the
issued and outstanding Shares, as set forth on Schedule A opposite each Written
Consent Party;

WHEREAS, upon the execution and delivery of this written consent, the Company
Shareholder Approval shall have been obtained in accordance with to Section 251
of the DGCL, the Certificate of Incorporation and the Bylaws;

NOW, THEREFORE, BE IT RESOLVED, that the Merger Agreement and the Mergers and
the other transactions contemplated thereby are hereby adopted and approved by
the Written Consent Parties with the same force and effect as if the
stockholders had taken such action at a meeting of the stockholders of the
Company; provided, however, that this written consent shall be of no further
force or effect following any termination of the Merger Agreement in accordance
with its terms;

FURTHER RESOLVED, this written consent may be executed in two or more
counterparts, each of which when so executed shall be an original, and all such
counterparts shall together constitute one and the same instrument, and
signatures to this written consent transmitted by facsimile or PDF copy shall be
deemed original signatures for all purposes, and such execution and transmission
shall be considered valid, binding and effective for all purposes.

This written consent shall be effective as of the execution and delivery of this
written consent in accordance with the terms of the Merger Agreement, shall be
filed with the minutes of the meetings of the stockholders of the Company and
shall be treated for all purposes as action taken at a meeting.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this written consent on
the date indicated under each signature.

 

[●] By:  

 

Name:  

Title:

Date:

 



--------------------------------------------------------------------------------

SCHEDULE A TO WRITTEN CONSENT

Written Consent Party Shares

 

Name and Address of Stockholders

   Signatory    # Shares      Voting Power (%)  

TPG VI Neon II, L.P.

301 Commerce Street, Suite 3300

Fort Worth, Texas 76102

   Michael LaGatta      16,294,874        18.2 % 

TPG VI FOF Neon, L.P.

301 Commerce Street, Suite 3300

Fort Worth, Texas 76102

   Michael LaGatta      115,497        <1 % 

Nexeo Holdco, LLC

301 Commerce Street, Suite 3300

Fort Worth, Texas 76102

   Michael LaGatta      1,791,182        2.0 % 

TPG VI Neon I, L.P.

301 Commerce Street, Suite 3300

Fort Worth, Texas 76102

   Michael LaGatta      12,926,291        14.4 % 